DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise single paragraph within the range of 50 to 150 words in length. Furthermore, it is unclear what the multiple forward slashes “/” represent in the abstract. Do they represent a “and”, a “or”? Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “associated” in claim 1 is a relative term which renders the claim indefinite. The term “associated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim recites “determining strain signals associated with location(s) along the length of the optical sensing fiber that are indicative of a vibration and acoustic environment of the optical sensing fiber at the location(s)”, however it is unclear how these strain signals are connected to locations along the fiber. Are these strain signals directly measured at the different locations? Are they factored in from some other sensing? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wissem et al US20180180451 (hereinafter “Wissem”) in view of IP et al US20200370950 (hereinafter “IP”).
Regarding claim 1, Wissem discloses a method providing increased signal-to-noise (SNR) for coherent distributed acoustic sensing (DAS) system (System-100 implements the method), comprising: generating by an interrogator (interrogator-402), interrogating light and sending it into an optical sensing fiber (Fibre-405) (the interrogator generates patterns (445, 445 and 449) sent from transmitters (439, 441 and 443) to receivers (440, 442, 444)), said optical sensing fiber including one or more fiber microphones (Microphone-357, Paragraph 0086-0091, 0095), each individual microphone including an acoustic signal collector having a length of the optical sensing fiber wrapped therearound (fiber coil) (Paragraph 0090); detecting by a coherent detector (detector-409), backscattered light that results from the interrogating light sent into the optical sensing fiber; generating and outputting by a coherent detector, signals indicative of detected backscattered light; and analyzing by a signal processor (processor-110, 210, 310, 410), the outputted signals indicative of detected backscattered light and determining strain signals associated with location(s) along the length of the optical sensing fiber that are indicative of a vibration and acoustic environment of the optical sensing fiber at the location(s). (Fig 1-4, Paragraph 0086-0100)
However, Wissem fails to disclose the analyzing determines complex products (beating products) of outputted signals for a pair of locations along the length of the optical sensing fiber that are used to determine a phase change in-between locations along the length of the optical sensing fiber. IP discloses the analyzing determines complex products (beating products) of outputted signals for a pair of locations along the length of the optical sensing fiber that are used to determine a phase change in-between locations along the length of the optical sensing fiber (See Fig 2, Paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of IP into Wissem for the purpose of increasing detection accuracy. The modification would allow for comparing different location data and determining dynamic fiber strain.
Regarding claim 2, Wissem in view of IP disclose the method according to claim 1.
Wissem further discloses the pair of locations are locations that are part of a fiber microphone. (Fig 4, Paragraph 0093-0094)
Regarding claim 3, Wissem discloses the method according to claim 2.
However, Wissem fails to disclose the analyzing determines complex products of outputted signals for a plurality of pairs of locations along the length of the optical sensing fiber that are used to determine a phase change in-between each of the plurality of pairs of locations. IP discloses the analyzing determines complex products of outputted signals for a plurality of pairs of locations along the length of the optical sensing fiber that are used to determine a phase change in-between each of the plurality of pairs of locations. (See Fig 2, Paragraph 0034, 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of IP into Wissem for the purpose of increasing detection accuracy. The modification would allow for comparing different location data and determining dynamic fiber strain.
Regarding claim 4, Wissem in view of IP disclose the method according to claim 3.
Wissem further discloses the plurality of pairs of locations are locations that are part of a fiber microphone. (Fig 4, Paragraph 0093-0094)
Regarding claim 6, Wissem discloses the method according to claim 3.
However, Wissem fails to disclose a beating tap ( is selected from the plurality of pairs, said beating tap exhibiting a greatest signal-to-noise for a given length of fiber coil. IP discloses a beating tap (MLBC) is selected from the plurality of pairs, said beating tap exhibiting a greatest signal-to-noise for a given length of fiber coil.  
Regarding claim 7, Wissem discloses the method according to claim 3.
However, Wissem fails to disclose a beating tap is selected from the plurality of pairs that are part of a fiber microphone that exhibits a greatest signal-to-noise for a given length of fiber coil. IP discloses a beating tap (MLBC) is selected from the plurality of pairs that are part of a fiber microphone that exhibits a greatest signal-to-noise for a given length of fiber coil. (Fig 3, Paragraphs 0027, 0035)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of IP into Wissem for the purpose of increasing detection accuracy. The modification would allow for comparing different location data and determining dynamic fiber strain.
Regarding claim 10, Wissem discloses the method according to claim 3.
However, Wissem fails to disclose individual members of the plurality of pairs are selectively relocated along the sensing fiber and a new determination of SNR is made after each movement. IP discloses individual members of the plurality of pairs are selectively relocated along the sensing fiber and a new determination of SNR is made after each movement. (Fig 3, Paragraphs 0027, 0035)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of IP into Wissem for the purpose of increasing detection accuracy. The modification would allow for comparing different location data and determining dynamic fiber strain.
Allowable Subject Matter
Claims 5, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts such as Wissem and IP made available do not teach, or fairly suggest, some of the plurality of pairs of locations are locations that are part of a fiber microphone and others of the plurality of pairs of locations are not part of a fiber microphone, each of the plurality of pairs comprise a differential pair and one member of the pair is part of a fiber microphone and the other member of the pair is outside of the fiber microphone or  a starting point inside the fiber microphone section having a distance a from an edge of the microphone along the fiber coil is determined by setting a beating tap to the microphone fiber coil length as disclosed in claims 5 and 8-9.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855